         Case 1:19-cv-10604-NRB Document 17 Filed 05/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
STEPHANIE LANDON,

                   Plaintiff,
                                                            O R D E R
             - against -
                                                      19 Civ. 10604 (NRB)
SKAFFLES GROUP, LLC, STEVEN SHWEKY,
and NANCY LEE,

               Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     It having been reported to this Court that this case has been

resolved, it is hereby

     ORDERED that the above-captioned action be, and hereby is,

dismissed without costs and without prejudice to restoring the

action to this Court’s calendar if the application to restore the

action is made within 30 days.



DATED:       New York, New York
             May 27, 2020




                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE
